—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the motions of defendants Jane Gracie and Beverly Dries for summary judgment dismissing the complaint against them. Plaintiff Cathy A. Ripton’s 14-year-old son was injured while operating a moped owned by Dries that collided with a motor vehicle driven by Gracie. With respect to Dries, the complaint alleges the negligent entrustment of a dangerous instrument. Dries failed to establish as a matter of law that the moped is not a dangerous instrument (see, Alessi v Alessi, 103 AD2d 1023, 1023-1024), and there is a further issue of fact whether she was, or should have been, aware of its use by her children’s friends (see, Paladino v Isasi, 123 AD2d 379, 381). With respect to Gracie, the complaint alleges the negligent operation of a motor vehicle, and there is a triable issue of fact whether the emergency doctrine applies (see, Rivera v New York City Tr. Auth., 77 NY2d 322, 327, rearg denied 77 NY2d 990). (Appeals from Order of Supreme Court, Genesee County, Dillon, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Hayes, Wisner and Scudder, JJ.